Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 9/9/2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Figures 6 and 7 use the term “DATACENTRE” and “DATA CENTRE”; however, these should be “DATACENTER”.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Prakash Nama (Reg. No.: 44,255) on 22 February 2022.
The application has been amended as follows: 
1. (Currently Amended) A system comprising: 
a logical cluster including: 
a first datacenter located at a first site and includes a virtual machine executing an application; [[and]] 
a second datacenter located at a second site, the second datacenter being a replication of the first datacenter; and 
a management node communicatively coupled to the first datacenter and the second datacenter, wherein the management node comprises a processor 
monitor the application running in the first datacenter; 
determine a demand for the application from the first datacenter and the second datacenter based on the monitoring, wherein, to determine the demand for the application, the dynamic affinity policy engine is to: 
determine a first number of users accessing the application from the first site of the first datacenter; and 
determine a second number of users accessing the application from the second site of the second datacenter; 
determine that the second number of users is greater than the first number of users by an application preferred threshold; and 
migrate 
Allowable Subject Matter
Claims 1-2, 4-10, 13-19, and 22 are allowed.
No reason for allowance is needed as the record is clear.  See MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111(b) and (c) and 37 CFR 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cropper et al. (US 10,067,803).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199